EXHIBIT 10.66

Cornell Capital Partners, LP

101 Hudson Street, Suite 3700

Jersey City, New Jersey 07302










June 27, 2006







Cord Blood America, Inc.

9000 W. Sunset Boulevard, Suite 4000

Los Angeles, CA 90069

Attention:

Matthew Schissler







Re:

Agreement concerning the Securities Purchase Agreement and related Agreements
between Cornell and Cord Blood America, Inc.




Dear Mr. Schissler:




This Letter Agreement (“Agreement”) will confirm the understanding between Cord
Blood America, Inc. (the “Company”) and Cornell Capital Partners, LP (the
“Cornell”).




The Company and Cornell entered into a Securities Purchase Agreement
(“Securities Purchase Agreement”) dated September 9, 2005, as amended on
December 23, 2005, pursuant to which the Company issued and sold to Cornell
secured convertible debentures (the “Debentures”) in the principal sum of Five
Million Dollars ($5,000,000) which are convertible into shares of common Stock
(the “Conversion Shares”). In connection with the issuance of the Debenture, the
Company and Cornell entered into an Investor Registration Rights Agreement dated
September 9, 2005, as amended on December 23, 2005, (“Registration Rights
Agreement”) pursuant to which the Company agreed to file, and obtain
effectiveness of, 2 Registration Statements (each a “Registration Statement”)
with the United States Securities and Exchange Commission (“SEC”) within the
timeframe set forth therein and to pay Cornell liquidated damages (“Liquidated
Damages”) for failure to timely file or obtain effectiveness of the Registration
Statements. The first Registration Statement was filed and not yet declared
effective and the second Registration Statement has not yet been filed.




Pursuant to the Securities Purchase Agreement and the Registration Rights
Agreement, the Company agreed to take any and all appropriate action necessary
to increase to two hundred million (200,000,000) its authorized common stock by
March 1, 2006 and to have the second Registration Statement declared effective
by the SEC on or before May 15, 2006. Pursuant to part (i) of Section 3(b)(ii)
of the Debentures, Cornell agreed not to convert any amounts of the outstanding
principal of the Debentures at the Market Conversion Price (as defined in the
Debentures) before September 9, 2006 (the “Conversion Restriction”), unless
waived by the Company.








--------------------------------------------------------------------------------

Furthermore, in connection with the issuance of the Debentures, the Company,
Cornell, and David Gonzalez, Esq., as Escrow Agent entered into a Pledge and
Escrow Agreement (the “Pledge and Escrow Agreement”) pursuant to which the
Company set aside thirty four million (34,000,000) shares (the “Pledged Shares”)
of its Common Stock for issuance to Cornell upon a default under the Debentures.




All capitalized terms not defined herein shall have the meaning assigned to them
in the Debenture, the Registration Rights Agreements, or the Securities Purchase
Agreement, as applicable.







The parties hereby agree as follows:




1.

Extension of Deadlines. Cornell shall increase the time for the Company to
comply with its obligations to increase its authorized common stock to two
hundred million (200,000,000) to August 18, 2006.







2.

Extension of Effectiveness Deadline. Cornell shall increase the time for the
Company to comply with its obligations to have the second Registration Statement
declared effective by the SEC to September 30, 2006.







3.

Waiver of Conversion Restriction. The Company shall waive the Conversion
Restriction described above, but not any other conversion limitations contained
in the Debentures.




4.

Reduction of the Number of Pledged Shares. In the event that the Company does
not have a sufficient number of authorized shares of Common Stock to issue
Conversion Shares upon a conversion of the Debentures, the Company is hereby
authorized to issue to Cornell such number of shares otherwise reserved as
Pledge Shares to Cornell and reduce the number of Pledged Shares by the amount
of such issuance. Upon the occurrence of such an event, the Company and Cornell
shall provide joint written notice to the Escrow Agent holding the certificates
representing the Pledged Shares instructing the Escrow Agent to return to the
Company’s transfer agent the number of Pledged Shares being reduced pursuant to
this Section and issued to Cornell upon a conversion of the Debentures.   




5.

Disclosure. The Company shall disclose the contents of this letter agreement on
a Form 8-K or such other form as may be applicable within 4 business days of the
date hereof.




6.

Except as set forth herein, all terms and conditions of the Debentures,
Securities Purchase Agreement, and Registration Rights Agreement shall remain
unchanged and in full force and effect.




7.

This letter may be executed in any number of counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
instrument. This letter shall be accepted, effective and binding, for all
purposes, when the





--------------------------------------------------------------------------------

parties shall have signed and transmitted to each other, by telecopier or
otherwise, copies of this letter. The terms of this letter supersede the terms
of any other verbal or written agreement existing prior to the date hereof. In
the event of any litigation arising hereunder, the prevailing party or parties
shall be entitled to recover its or their reasonable attorneys’ fees and court
costs from the other party or parties, including the costs of bringing such
litigation and collecting upon any judgments. This letter shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, trustees, successors and assigns. Except for
the amounts expressly set forth herein, none of the parties hereto shall be
liable to any other party for any amounts whatsoever.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------




Please indicate your agreement to the foregoing by signing below where
indicated.




 

 Sincerely,

 

CORNELL CAPITAL PARTNERS, LP

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

     

By:

/s/ MARK ANGEL

 

Name:

Mark Angelo

 

Its:

President and Portfolio Manager




Acknowledged and Agreed

on June 27, 2006:




CORD BLOOD AMERICA, INC.







By: /s/ Matthew Schissler

Name:

Matthew Schissler

Title:

Chairman and Chief Executive Officer




By: /s/ Sandra Smith

Name:

Sandra Smith

Title:

Chief Financial Officer
















cc:

Clayton Parker, Esq.

Kirkpatrick & Lockhart Nicholson Graham, LLP

Via Facsimile:

(305)328-7095






